Title: From John Quincy Adams to Thomas Boylston Adams, 22 May 1812
From: Adams, John Quincy
To: Adams, Thomas Boylston



N. 30.
St: Petersburg 22 May 1812.

Your N 19/10 dated 10 Septr: 7. Decr: 1811. and 3. Jany: 1812 was forwarded to me from Gothenburg, and received by me the 8th: of this present Month—And this day I received from Captain Henry, a letter dated Paris 12. April, enclosing yours N. 22/13 of 29. Feby—Your N 20/11 it seems had fallen into the hands of the Halifax Admiralty-Court, and is not to be expected—18/9 and 21/12 are therefore still outstanding—On the moving accidents by flood and field, to which our Correspondence is exposed it is useless to complain and not necessary to comment—I am indeed more mortified than you could be that my moral lectures intended exclusively for you, should have been ransacked by the harpies for proofs against that poor unfortunate Laurel—And I shall endeavour for the future to reserve my wisdome, more to myself...I suppose you will say to yourself in regard to my interest every thing that would be of any use for me to say to you; and therefore I may as well leave every thing to you, and to the blessing of Heaven.
By the list of my letters that you had received, contained in your N 19. I was gratified in finding that, with the exception of the unlucky packat by the Laurel, and of another which happened to hit the fancy of the french custom-house officers and mouchards of the police at Hamburg, all my other dispatches for you, to number 22. inclusive had safely come to hand—Your list was also very pleasing as it furnished the only Evidence I have had of the arrival of several vessels, by which I sent the letters, and for some of which I had been concerned—Since I have been in this Country I have been untill very lately left in perfect uncertainty whether nine tenths of my letters to America had ever reached their destinations.
Although I do get newspapers, often enough, and in variety enough to find them insupportably tedious, the very caput mortuum of dulness, yet those that I do get are not always of the right kind, to give me the information in which I feel the strongest interest—I receive a regular file of the National Intelligencer, and have it now down to the 25th: of February last—The debates in Congress are not what you are to understand as included in my complaints of dulness, though even among them I find some of my old acquaintance suspended occasionally in the midst of their Eloquence, by the discovery that there is not a Quorum of the house to hear them—But for the last two years, I have never had a steady succession of Boston Papers—and know very imperfectly the transactions of the Massachusetts Legislature—I have even seen only scattered numbers of the Patriot and have read only scattered fragments of the historical correspondence published in it—Your appointment as Chief Justice of the Court of Common Pleas, I learnt by letters from my Mother and from Mr Plumer, of New-Hampshire—Mr Everett wrote me from London, that there had been an entire new organization of the Courts of Common Pleas; and this was all I knew about it untill your letter informed me that the Common Pleas, were metamorphosed into a Circuit Court, and that your Colleagues were Mr N. Mitchill and Mr Ware of Wrentham. Others write me that they say nothing of these matters because I shall learn them all from you—And you tell me that you omit them because I shall hear them from others—I am therefore still in a great measure ignorant how big the spot of work cut out by the Legislature of last year, for somebody to do was, though I am very glad that so much of it was to be done by you.
Your Massachusetts Election for the ensuing year, is at the moment that I write decided—I regret very much that Mr Gray determined to decline a re-election—I can indeed conceive that he could not conveniently spare the time which his Office necessarily absorbed, but who could be required to sacrifice his time, with more reason than Mr Gray?—You have not informed me, neither have I heard from any other source, why the federal Candidate of the two preceding years was laid aside, or how the Sage of Northampton was prevailed upon to be held up again for the prize of a contested Election—Mr Strong has at least taken no part in those violent and dangerous Councils, which produced the elevation of Mr Gore—He was more cool, more cautious, more moderate during his former administrations, than Gore—He made no sacrifices to the frenzy of faction, nor to the most inveterate National enemies of his Country—I hope he never encouraged any symptoms of a system for dissolving the Union—Should the event of the Massachusetts Election shew a new change in the politics of the State, I think it could now have no effect upon the general politics of the Nation—But the hands of the federal Government would be unhappily weakened at a time when the welfare of the Country most imperiously demands that they should be strengthened, with such a State as Massachusetts in opposition to the Government of the Union.
The complexion of all the Accounts that I have received from America, since the meeting of Congress has been warlike, and if War must come, it may be as advantageously waged by us at this time; as it probably ever can be.—The British Orders of Council, the direct Cause of War, appear to be more firmly fixed in the system of English policy than ever—The manufactoring towns in the West and North of England are suffering the natural consequences of this system, and they have begun to shew themselves in a shape hideous enough in the eyes of most Ministers, but which appears to be viewed with perfect coolness and indifference by Mr Perceval.—In the shape of famine— Liverpool—Nottingham—Leeds—Manchester—Sheffield, all the flourishing towns, which had grown and prospered entirely by the intercourse with America, are precisely the places, where hunger is now breaking down the stone-walls—but Mr Perceval says it is only because the last years harvest was a bad one, and has no connection whatever with the orders in Council—and Mr Stephen ecchoes back the words of Mr Perceval, with an eloquent panegyric upon that great man—That there is or very shortly will be a famine in that part of England seems highly probable—But the soldiers are there, to shoot down rioters, men, women or children, and with their aid Perceval will get along untill the next harvest. In the mean time there is too much reason to apprehend a new incident in the Tragedy of European affairs, which will prolong the struggle perhaps for years. There is now a great scarcity of grain on this Continent as well as in England—In France it approaches already to a famine; but the prospects of the present harvest are good, and that Country is so situated, that even as early as June, the soil produces some resources to assist in feeding the People—This Country, to the very neighbourhood of St. Petersburg is a Land of Grain, and in ordinary times exports large quantities of it—But the scarcity is felt even here and the exportation is prohibited from all the Russian Ports in the Baltic—Poland is one of the Granaries of Europe—But there are little short of a Million of men in arms within its antient limits and on its borders, already consuming its present Stores, and ready to spread devastation over its future harvest.—In the debate in the British Parliament, to which I just alluded Mr Stephen admitted, and it was an extorted confession, that in her present Wants, England could expect no supply from any part of Europe—And Mr Perceval stated that during the last year, grain had been imported from France, to the amount of eight Millions.— It is from America chiefly if not altogether that England must now depend for relief from Famine.—And notwithstanding the promise of a fine Harvest in France this year, as the consumption of the present Season must encroach upon the production of the next—As not only the armies in Spain, but the innumerable myriads in the North, must be fed while destroying the sources of subsistence, I think it to say the least extremely probable that for the next year England will obtain no more supply, from the Continent than she does at present.—England, never produces grain sufficient for her own Consumption—I have heard, but not by information of which I am perfectly sure, that the prospect of Harvest this year, there, is bad—If the scarcity and the dependence upon America should continue during the next year, it will give us a new hold upon the pacific dispositions of England, of which I hope we shall avail ourselves in the most suitable manner.—
Captain Henry, mentions in his letter enclosing yours, that his Journey from to the North is postponed for the present—but he does not intimate for how long—Should he finally come it will give me pleasure to become acquainted with him, not only from the strength of your recommendation, but form what I have heard of this Gentleman from other Quarters.
We are all well; and have had a few days of Summer—Yesterday there was a fall of Snow—which will probably be the last, for more than three months—I hope the occasions of writing in that time will be frequent—in the interim I remain ever yours

A.